Citation Nr: 0400054	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  00-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for skin cancer as due to 
excessive sun exposure and exposure to chlorophenothane (DDT) 
during service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a veterans service officer


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Board remanded this 
case in June 2001. 



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current skin cancer has not been shown to 
be etiologically related to any incident of service, to 
include claimed excessive sun exposure and exposure to DDT.



CONCLUSION OF LAW

Skin cancer was not incurred or aggravated as a result of 
service or excessive sun exposure and exposure to DDT 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran a VA examination addressing the nature, extent, and 
etiology of his claimed disorder, and there is no indication 
of additional relevant medical evidence that has not been 
obtained by the RO to date.  Although the veteran mentioned 
during his June 2003 Board hearing that he was treated by 
"Dr. Switzler" immediately following service, he also 
indicated that this treatment was only for his ankles, and he 
did not argue that records from this doctor would include 
evidence probative to the claim at hand.  Accordingly, the 
Board finds that no further action to obtain such records is 
necessary.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met, as the RO informed 
him of the need for such evidence in a August 2002 letter.  
See 38 U.S.C.A. § 5103.  This letter contains a description 
of the type of evidence necessary to substantiate the 
veteran's claim, as well as which portion of that evidence 
(if any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefit sought on appeal will be discussed 
in further detail below, in conjunction with the discussion 
of the specific facts of this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board is aware that 38 C.F.R. §§ 3.307 and 3.309 provide 
special service connection presumptions in cases of exposure 
to certain hazardous substances, including radiation and 
herbicides.  Similarly, 38 C.F.R. § 3.316 concerns service 
connection claims in cases of exposure to mustard gas and 
Lewisite.  These provisions, however, do not address 
excessive sun exposure or exposure to such pesticides as DDT.

The veteran's service medical records are entirely negative 
for skin cancers.  His October 1953 discharge examination, 
however, did reveal dermatitis with a bacterial infection on 
his thighs in the groin area.

Subsequent to service, the veteran has been treated for skin 
cancers in a wide variety of anatomical regions on multiple 
occasions.  He was first treated for superficial squamous 
cell carcinoma of the right hand in February 1964.  A June 
2000 statement from Paul H. Cook, M.D., reflects the 
veteran's history of excision of squamous and basal cell 
carcinomas since 1964, as well as "chronic sun damage of his 
skin involving the chest, back, upper extremities, as well as 
the facial area."

In a September 2000 statement, James D. Bearden, III, M.D., 
noted the veteran's history of sun exposure and exposure to 
DDT and stated that "[i]t is conceivable that the large 
excess of skin cancers was caused by the above," based on 
epidemiologic data showing an increased cancer risk with high 
exposure of DDT.  Dr. Bearden, however, further noted that 
such an association "is impossible to state with absolute 
complete accuracy."  

Similarly, in a September 2000 statement, Karen A. DeVore, 
M.D., noted the veteran's reported history of exposure to 
DDT.  Dr. DeVore expressed uncertainty as to the existence of 
a causal relationship between skin cancers and DDT but stated 
that "skin cancers are the result of extensive amounts of 
time spent in the sun and this is a common occurrence in 
military personnel."  

In June 2002, the veteran underwent a VA skin diseases 
examination with a VA examiner who reviewed the entire claims 
file.  This examiner confirmed the veteran's extensive 
history of skin cancers and resultant surgical procedures.  
In a November 2002 addendum, the examiner stated that DDT 
"has no significant residual" of squamous cell and basal 
cell carcinomas of the skin.  The examiner further noted 
that, by the veteran's own reported history, he did not have 
exposure to prolonged direct sunlight during service.  In 
conclusion, the examiner determined that "all this cancer 
that [the] patient is having is not related to his service 
connection." 

Upon reviewing the medical records noted above, the Board is 
aware that the veteran was diagnosed as having dermatitis in 
service, and the letters from Dr. Bearden and Dr. DeVore 
raise the possibility of a causal connection between current 
skin cancer and excessive sun exposure and exposure to DDT.  
These letters, however, are of limited probative value for 
two reasons.  First, both Dr. Bearden and Dr. DeVore discuss 
only the possibility of in-service causation of the veteran's 
skin cancer.  Second, it does not appear that either doctor 
had an opportunity to review the veteran's entire claims 
file.

By contrast, the November 2002 VA examiner's opinion was 
based on a comprehensive claims file review and is quite 
definite, with the conclusion that the veteran's skin cancer 
is not etiologically related to any incident of service.  For 
these reasons, the Board accords this opinion greater weight 
that those of Drs. Bearden and DeVore.  

In comparing the positive and negative evidence in this case, 
the Board may favor the opinion of one competent medical 
professional over that of another, as long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adopt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).    

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as described in detail in the 
testimony from his June 2003 Board hearing.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for skin cancer as 
due to excessive sun exposure and exposure to DDT during 
service, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for skin 
cancer as due to excessive sun exposure and exposure to DDT 
during service is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



